Title: To Benjamin Franklin from Jean de Neufville & fils, 20 January 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honour’d & Dear Sir!
Amsterdam the 20th Janÿ. 1780
On the refusal of Mrs. Hope & Co: the owners of the vessel in favour of who’s Captn. a Bill was drawn agreeing with the inclosed Copeÿ, theÿ have apply’d to us, we have promis’d them that we Should directlÿ write about it, as we had no orders, nor were acquainted with the drawer; so we make bold to applÿ to ÿour Excellencÿ; and in case she might think proper that the contents of this Bill should be paid bÿ us for Congress account, we will verÿ willinglÿ comply therewith, and with any thing your Excellencÿ might judge proper or find opportunity to charge us with, as we have the honour to be with the most Extended Regard Honour’d Sir Your Excellencÿ’s most humble and most faithfull Servants
John DE Neufville & Son.
